State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: March 3, 2016                      107071
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

RICKY VALLANCE,
                    Appellant.
________________________________


Calendar Date:    January 6, 2016

Before:   McCarthy, J.P., Garry, Rose and Devine, JJ.

                              __________


      Susan Patnode, Rural Law Center of New York, Castleton
(George J. Hoffman Jr. of counsel), for appellant.

      Mary E. Rain, District Attorney, Canton (Ramy Louis of
counsel), for respondent.

                              __________


Devine, J.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered July 17, 2014, which revoked
defendant's probation and imposed a sentence of imprisonment.

      In 2010, defendant pleaded guilty to a superior court
information charging him with driving while intoxicated as a
felony and waived his right to appeal. In exchange, he received
a one-year period of interim probation. County Court (Rogers,
J.) determined in December 2011 that defendant had failed to
comply with the terms of his interim probation in various
respects and imposed a sentence of four months in jail with five
years of probation.
                              -2-                  107071

      In 2014, a violation of probation petition was filed
alleging that defendant failed to comply with several conditions
of his probation. Defendant admitted to violating his probation
upon the understanding that he would be resentenced to 1 to 3
years in prison. County Court (Richards, J.) revoked defendant's
probation and imposed the promised prison sentence, and defendant
now appeals.

      Initially, defendant is correct that his waiver of appeal
in connection with his original guilty plea and sentence does not
preclude his current challenge to the severity of the sentence
imposed upon the revocation of his probation (see People v
McFadden, 127 AD3d 1340, 1341 [2015], lv denied 26 NY3d 932
[2015]; People v Lavalley, 100 AD3d 1151, 1151 n [2012]).
Nonetheless, given defendant's lengthy criminal history (see
People v Vallance, 49 AD3d 917 [2008], lv denied 10 NY3d 845
[2008]), his demonstrated inability to comply with the terms of
probation, and County Court's consideration of the relevant and
mitigating sentencing factors, we discern neither extraordinary
circumstances nor an abuse of discretion warranting a reduction
of his agreed-upon sentence in the interest of justice (see
People v Coupe, 124 AD3d 1141, 1142 [2015]; People v Ross, 67
AD3d 1130, 1131 [2009]).

     McCarthy, J.P., Garry and Rose, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court